IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1132
                               Filed July 20, 2022


JONATHAN ARMSTRONG,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.



      An applicant appeals the summary disposition of his application for

postconviction relief. AFFIRMED.




      Christopher J. Roth of Roth Weinstein, LLC, Omaha, Nebraska, for

appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Tabor and Badding, JJ.
                                        2


BADDING, Judge.

      Years after his convictions for crimes committed during a “violent home

invasion,” Armstrong v. State, No. 17-1160, 2018 WL 4636094, at *1 (Iowa Ct.

App. Sept. 26, 2018), Jonathan Armstrong filed a postconviction-relief application

claiming he was actually innocent of those crimes. His claim was based on what

he said was an “unsolicited” report from a fellow inmate that “all purported

witnesses to [his] alleged crimes had expressed desires to recant their testimony,”

and “they intend to submit statements under oath to the court.” The State moved

for summary disposition, following which Armstrong requested that an investigator

be appointed at State expense to assist counsel in “locating and interviewing

witnesses.”   Armstrong’s motion was denied.        Because Armstrong did not

subsequently present any evidence to support his claim of actual innocence, the

court granted summary disposition. Armstrong appeals.

I.    Background Facts and Proceedings

      In 2012, a jury found Armstrong guilty of multiple offenses for his role in a

raid on a home with seven occupants, none of whom were able to identify

Armstrong as one of the home invaders.1 Armstrong appealed, challenging the

sufficiency of the evidence supporting his convictions and the effectiveness of his

trial counsel. See generally State v. Armstrong, No. 12-0426, 2013 WL 2107400

(Iowa Ct. App. May 15, 2013). We agreed counsel was ineffective by failing to


1 Armstrong was convicted of one count of assault with intent to inflict serious
injury, five counts of third-degree kidnapping, six counts of first-degree robbery,
one count of first-degree burglary, and one count of carrying weapons. The court
ordered five of the robbery convictions to merge into the remaining robbery
conviction and sentenced him to a total prison sentence not to exceed twenty-five
years, with a mandatory seventy-percent minimum.
                                          3


object to flawed jury instructions on third-degree kidnapping. We reversed his five

convictions for that crime and remanded for a new trial on those charges only. Id.

at *1. Armstrong’s remaining convictions were affirmed. After procedendo issued,

the State dismissed the kidnapping charges.

      Armstrong filed his first postconviction-relief application in February 2014,

generally alleging “insufficient evidence” and ineffective assistance of trial and

appellate counsel. Following trial, the district court rejected Armstrong’s claims

and denied his application. Armstrong appealed and, finding he failed to “show a

reasonable probability of a different outcome even if counsel had followed the

playlist developed in the [postconviction-relief] application,” we affirmed.

Armstrong, 2018 WL 4636094, at *1.

      Armstrong filed the application leading to this appeal in March 2020. In an

amended application filed by counsel in June, Armstrong asserted:

              Since the conclusion of his 2014 application for postconviction
      relief and within three years of the filing of his current application for
      postconviction relief, Mr. Armstrong has discovered evidence that
      was not available at the time of his criminal trial, which is evidence
      of his absolute innocence and which evidence is so compelling that
      no reasonable juror upon hearing the evidence could find him guilty
      of the alleged crimes. To wit, a fellow inmate approached Mr.
      Armstrong unsolicited and told him that all purported witnesses to
      Mr. Armstrong’s alleged crimes had expressed desires to recant their
      testimony as it relates to Mr. Armstrong. All witnesses have become
      convinced that Mr. Armstrong was not one of the perpetrators against
      them, and they intend to submit statements to the court under oath.

      The State responded with a motion for summary disposition, asserting the

application was time-barred by the three-year statute of limitations, and Armstrong

failed to adequately show a new ground of fact to except him from the statute of

limitations. The State pointed out that no victim ever identified Armstrong as the
                                           4


culprit, and his conviction was based on DNA and cell phone evidence, as well as

accomplice testimony.

        New counsel was appointed for Armstrong in September, with a hearing on

the motion for summary disposition set for November. In October, counsel moved

to continue the hearing so that several witnesses could be located, interviewed,

and asked to sign affidavits. Counsel also filed a motion for a private investigator

at State expense to assist in locating and interviewing those witnesses. The court

granted the motion to continue but set the motion for an investigator for hearing.

The State resisted the motion, arguing it did “not set forth sufficient information

demonstrating a reasonable need for the sought court-funded investigative

services.” The State added the alleged “inmate’s identity and whereabouts” were

known     and,   because    there   was    “no   asserted    impediment     preventing

postconviction counsel from communicating directly with that individual, the grant

of State-funded investigative services” was “premature and unnecessary.”

        The court adopted the State’s reasoning and denied Armstrong’s motion for

a private investigator. But the court did provide that “[i]n the event that counsel’s

contact with the inmate leads to a sworn statement from the inmate that could

demonstrate more specifically the need for further investigation or development of

material evidence,” Armstrong could renew his request.           In a later motion to

continue the summary disposition hearing, Armstrong’s attorney asserted she was

“still trying to locate” witnesses to obtain affidavits but was experiencing “difficulty

ascertaining current contact information for the witnesses.” Counsel also asserted

her contact with Armstrong had been limited because of COVID-19.
                                        5


      The district court granted the motion to continue and moved the hearing to

May 2021. The day before the hearing, Armstrong’s attorney filed a resistance to

the State’s motion for summary disposition.         The resistance, which was

unsupported by affidavits or other evidence, reiterated the alleged statements from

a fellow inmate “that the witnesses have expressed their desire to recant their

testimony as it relates to” Armstrong. Based on this “newly-discovered evidence,”

Armstrong claimed he was “actually innocent” within the meaning of Schmidt v.

State, 909 N.W.2d 778 (Iowa 2018) and excepted from the statute of limitations.

      At the hearing, the State argued that because the record was limited to

Armstrong’s self-serving allegations, he “present[ed] nothing for the Court to even

allow him to move forward at this point.” Armstrong responded by arguing that the

State was flipping the burden applicable to summary disposition motions.

Assuming without deciding “that Armstrong has put forward newly discovered

evidence to avoid the time-bar dismissal of [section] 822.3,” the court found that

his unsupported claim of actual innocence did not give rise to a genuine issue of

material fact under section 822.6. The court accordingly granted the State’s

motion for summary disposition. Appealing that decision, Armstrong claims the

court abused its discretion in denying his motion for an investigator at State

expense, summary disposition was inappropriate, and postconviction counsel

rendered ineffective assistance.

II.   Standards of Review

      We review the district court’s denial of a motion for appointment of an

investigator at State expense for abuse of discretion, the same we would of a

denial of a motion for an expert at State expense. State v. Tate, No. 16-1929,
                                         6


2017 WL 4049512, at *1 (Iowa Ct. App. Sept. 13, 2017). We review summary

disposition rulings in postconviction proceedings for legal error. Linn v. State, 929

N.W.2d 717. 729 (Iowa 2019). Claims of ineffective assistance of postconviction

counsel are reviewed de novo. Goode v. State, 920 N.W.2d 520, 523 (Iowa 2018).

III.   Analysis

       A.     Appointment of Investigator

       We begin with Armstrong’s challenge to the court’s denial of his motion for

an investigator at State expense. Offering little specifics, Armstrong only submits

that “[a] private investigator would have provided [him] an opportunity to offer

evidence vital to the material issue in the case,” and the services were necessary

because his counsel was unable to locate any witnesses.

       An indigent party is not entitled to “services at state expense unless there

is a finding that the services are necessary in the interest of justice.” State v.

Leutfaimany, 585 N.W.2d 200, 208 (Iowa 1998). A reasonable need must be

demonstrated, and courts are discouraged from authorizing State funds when the

indigent party “merely seeks to embark on a random fishing expedition.” Id. In

order to prevent “this sort of evidentiary exploration,” courts are required “to

independently review facts asserted by counsel and grant the application if those

facts ‘reasonably suggest further exploration may prove beneficial to defendant in

the development of his or her defense.’” State v. Dahl, 874 N.W.2d 348, 352 (Iowa

2016) (citation omitted).
                                         7


      Here, the record shows Armstrong knew the identity and location of the

“fellow inmate”2 who told him that “all purported witnesses to . . . Armstrong’s

alleged crimes” were ready to recant. Noting that fact in denying Armstrong’s

motion, the district court implicitly determined an investigator was unnecessary to

procure what the inmate had to offer. We agree.

      Armstrong goes on to submit an investigator was nevertheless necessary

to “obtain affidavits from ‘undiscoverable witnesses.’” But these witnesses were

not undiscoverable since, based on Armstrong’s own allegations, they were known

by the fellow inmate, who was known to Armstrong. If the inmate gave Armstrong

information that needed further investigation, the court left the door open for

Armstrong to renew his request. Thus, even though the State should only object

to appointment of a private investigator for an indigent party in “rare

circumstances,” id. at 353, with this set of facts we are unable to conclude the

district court abused its discretion in denying Armstrong’s motion.

      B.     Summary Disposition

      We next examine Armstrong’s claim that the court erred in granting

summary disposition. Though Armstrong acknowledges that he “did not provide

any evidence to resist the State’s motion,” he claims that should not have resulted




2  Armstrong seems to dispute this point on appeal even though his amended
postconviction application stated that “a fellow inmate approached Mr. Armstrong
unsolicited and told him” about the recanting witnesses. During some changes in
court-appointed counsel, Armstrong filed a pro se motion with the court requesting
“travel documents” for a certain inmate. The State assumed the inmate named in
Armstrong’s motion was the fellow inmate referred to in his amended
postconviction application and provided Armstrong with that inmate’s location.
                                          8


in entry of summary disposition because the State did not meet its burden to show

the non-existence of any genuine issue of material fact.

       “The standards for summary judgment in postconviction relief actions are

analogous to summary judgment in civil proceedings.”           Castro v. State, 795

N.W.2d 789, 793 (Iowa 2011). “To obtain a grant of summary judgment on some

issue in an action, the moving party must affirmatively establish the existence of

undisputed facts entitling that party to a particular result under controlling law.”

Griglione v. Martin, 525 N.W.2d 810, 813 (Iowa 1994), overruled on other grounds

by Winger v. CM Holdings, L.L.C., 881 N.W.2d 433, 448 (Iowa 2016). The moving

party can meet that burden by relying “on admissions in the pleadings, affidavits,

or depositions, answers to interrogatories, and admissions on file.” Id. (internal

citation omitted); accord Iowa R. Civ. P. 1.981(3). “A moving party cannot shift the

burden to the other party through a conclusory motion for summary judgment not

supported by undisputed facts.”        Slaughter v. Des Moines Univ. Coll. of

Osteopathic Med., 925 N.W.2d 793, 819 (Iowa 2019) (Appel, J., dissenting).

“When the evidentiary matter tendered in support of the motion does not

affirmatively establish uncontroverted facts that sustain the moving party’s right to

judgment, summary judgment must be denied even if no opposing evidentiary

matter is presented.” Griglione, 525 N.W.2d at 813.

       It is this latter point Armstrong hangs his hat on. He argues the State “failed

to produce any evidence” to dispute his claim “that a fellow inmate informed him

that witnesses wished to recant their testimony.” According to Armstrong, “[a]s the

record stands currently, it is impossible to ascertain which inmate informed

Armstrong of the recantation, nor can one ascertain who expressed their desire to
                                          9


recant their testimony.”      “The procedural consequence of this summary

disposition,” Armstrong continues, deprived him “of a meaningful opportunity to

develop a record in open court and assigned a heightened burden beyond which

the State Legislature intended.” We disagree.

       We first note that the State’s motion was properly supported. As required

by Iowa Rule of Civil Procedure 1.981(8), a statement of undisputed facts was

attached to the State’s motion with specific reference to those parts of the

pleadings, depositions, and underlying criminal transcript “support[ing] such

contentions,” along with a memorandum of authorities. The focus of the State’s

motion, and the undisputed facts in support of it, was that Armstrong’s claim of

victim recantation was not plausible given the evidence presented at trial. The

State pointed out that because none of the victims of the home invasion ever

identified Armstrong as one of their assailants, there was nothing for them to

“recant.” Instead, Armstrong’s conviction was based on testimony from one of his

accomplices, which was corroborated by DNA and cell phone evidence placing

Armstrong at the scene of the crime. Yet at the hearing on the motion, Armstrong

countered that “there’s a difference between witnesses not being able to identify a

particular individual versus affirmatively stating that an individual did not commit

the crime.”

       The problem is that because the State’s motion was properly supported,

Armstrong could “not rest upon the mere allegations or denials in the pleadings,”

Iowa R. Civ. P. 1.981(5), though that is exactly what he did. See Hlubek v. Pelecky,

701 N.W.2d 93, 96 (Iowa 2005) (“Speculation is not sufficient to generate a

genuine issue of fact.”). As the district court found:
                                         10


       Armstrong has presented only second-hand hearsay from an
       unnamed fellow inmate who claimed to know that all of the witnesses
       to the home invasion crime no longer believed Armstrong was
       involved in the crime. Neither Armstrong nor his unnamed source
       has provided an affidavit. None of the crime victims, whose identities
       are set out in the trial information, provided affidavits. The record is
       devoid of an affidavit from either of the accomplices.

       Armstrong suggests this lack of evidence was because his motion for a

private investigator at State expense was denied.3         But that doesn’t explain

Armstrong’s failure to file even his own affidavit setting out the basis for his claim

in more detail. See Feeback v. Swift Pork Co., No. 20-1467, 2022 WL 951097, at

*5 n.8 (Iowa Ct. App. Mar. 30, 2022) (noting that even self-serving affidavits “may

be evidence for the trier of fact to believe or disbelieve”), application for further

review granted (June 28, 2022). “Summary judgment is not a dress rehearsal or

practice run; ‘it is the put up or shut up moment in a lawsuit, when a [nonmoving]

party must show what evidence it has that would convince a trier of fact to accept

its version of the events.’” Slaughter, 925 N.W.2d at 808 (alteration in original)

(citation omitted). Because Armstrong did not “set forth specific facts showing the

existence of a genuine issue for trial” in response to the State’s properly supported

motion, Hlubeck, 701 N.W.2d at 95, we affirm the grant of summary disposition.

       C.     Ineffective Assistance of Postconviction Counsel

       In a final effort to save his application from summary disposition, Armstrong

asserts postconviction counsel was ineffective in failing to investigate his actual-


3 We recognize that in Linn, 929 N.W.2d at 753, our supreme court found the
“failure to appoint an expert cannot be cited as a basis for summary judgment [in
a postconviction action] when the court erroneously denied the appointment of
such an expert.” But in Linn, unlike here, the facts supporting the applicant’s need
for an expert were apparent from the underlying trial record. See 929 N.W.2d at
721–27.
                                       11


innocence claim and procure witnesses in support of it. Because we have no idea

what measures counsel took, the record is inadequate for us to address the claim.

So it would have to be made in a separate postconviction-relief application. See

Goode, 920 N.W.2d at 526–27.

IV.    Conclusion

       We affirm the summary disposition of Armstrong’s postconviction-relief

application.

       AFFIRMED.